Jenkins, P. J.
Hulsey sued Forrester on a promissory note, claiming a balance due, including interest and attorney’s fees, of $311.27. Forrester admitted a prima facie case, pleading that on May 1, 1922, he signed the note sued on for $700, due thirty days after date, and that he paid thereon in cash the sum of $525 on January 14, 1924. By his plea it is alleged that at the time the note was given he deposited with the plaintiff, as collateral security, warehouse receipts for eleven bales of cotton, and that the plaintiff, acting through his partner, Sams, did on May 11, 1922, convert to his own use three of these bales of cotton, which would have been worth 35-% cents per pound at the time he sold the remaining eight bales, on November 26/ 1923. He pleads such conversion by way of recoupment, and asks judgment for the difference between the amount due on the note and the alleged value of the converted cotton. There was evidence from which the jury could have found that Sams, by whom the cotton was shipped from the warehouse, was the partner of the plaintiff in the cotton purchasing business, and the evidence is undisputed that the plaintiff received the proceeds from the sale of the three bales. At the time the cotton in dispute was removed from the warehouse and shipped by Sams it was worth nineteen cents per pound. It appears, from the evidence, that on January 29, 1924, prior to the filing of this *731suit, the defendant filed suit against the warehouse company for a breach of its contract in failing to deliver the cotton to the defendant, which suit is still pending.
The jury returned a verdict in favor of the defendant for $177.40, and, the plaintiff’s motion for a new trial being overruled, he excepted.

Judgment reversed.

Stephens and Bell, JJ., concur.